“eo BN An bk &® NY =

yy NM NY NY HM NH NY NOD eee et
ron A nr bh BB NY =m Ss 6 DBI A HH BR WD NY m— @

 

Case 19-02556-LT7 Filed 04/30/20 Entered 04/30/20 19:54:49

George Panagiotou (263172)
2404 Broadway

San Diego, CA 92102

Office: 858-300-0033
george@olympuslawcorp.com

Law Office of Stephan A. Hoover
Stephan A. Hoover, Esq. (299790)
stephan@hooverlawsd.com

P.O. Box 723

Carlsbad, CA 92018

Telephone: (619) 500-4525
Facsimile: (760) 687-0013

Attorneys for Debtor,
Bistermu Mora Salgado

Doc 24 Pg. 1of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In re
Bistermu Mora Salgado,

Debtor.

 

Bistermu Mora Salgado,

Movant,
vs.

Lendify Financial, LLC,

Respondent.

 

 

Case No. 19-02556-LT7
Chapter: 7

Joint Stipulation to Extend
Discovery and Continue Status
Conference

Previous Date & Time:
Date: July 14, 2020
Time: 10:00 a.m.

Continued Date & Time:
Date: August 27, 2020
Time: 10:00 a.m.

Dept: 3, Room 129

Judge: Hon. Laura S. Taylor

 

 

JOINT STIPULATION

Case no. 19-02556-LT7

 
Case 19-02556-LT7 Filed 04/30/20 Entered 04/30/20 19:54:49 Boe 24

|

No

 

oS 32 ~ TI A wm BR w&

a
~~

12H
13
14]|
15
16
17
18

19

|
22

23

 

 

 

 

Oe. D DQ of 2
r 2 Ore

g:

WHEREAS, on April 2, 2020, Debtor and Creditor Aura Financial LLC FKA
Lendify Financial LLC appeared at the hearing re: Debtor’s Motion for Sanctions in
case no. 19-0556-LT7 (ECF. 23).
WHEREAS, Debtor and Creditor have discussed the need for an additional 6
weeks for the parties to continue settlement discussions and investigations into this
matter before the commencement of discovery to lessen expenses in the hopes of
settlement, Debtor and Creditor have agreed to extend the time for discovery by an
additional 6 weeks.
The parties hereby stipulate, by and through their attorneys of record herein,
the following:
1. The time for discovery to be commenced will be delayed until May 25,
2020.

2. The discover cut-off date is August 14, 2020.

3. The status. conference, calendared for July 14, 2020, 10:00 a.m. in
Department 3, be continued until August 27, 2020 at 10:00 a.m..

Law Office of Stephan A. Hoover

Date: T/ aoe /ZOZ By: Lf

Stephan A. Hoover
Attorney for Debtor

Le Trevithick
Date: Aysel £0,2020 py wubreL % Ze

Kimberly Winick
Attorney for Creditor Aura Financial
LLC FKA Lendify Financial LLC

 

 

JOINT STIPULATION -~2- Case no. 19-02556-LT7

 
